DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said first panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted as the “removable gripping panel” from line 1 of the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Mishler (US PG Pub 20060252326); or, in the alternative under 35 U.S.C. as obvious over Mishler (US PG Pub 20060252326).
Regarding claim 18, Mishler teaches (figs. 1-2) a removable (paragraphs 0023 and 0032) gripping panel (14a) for use with a hospital curtain (12), said panel (14a) being constructed from medical grade impervious antimicrobial material (the specification teaches that polyester, vinyl, and polypropylene are suitable materials for the removable panels, thus those materials must be considered medical grade. Bands 14a and 14b are taught to be antimicrobial (paragraph 0020 lines 4-6). In paragraph 0021, Mishler teaches that “the main portion may be comprised of fabric including, but not limited to, polypropylene, polyethylene, polyurethane, polyester, cellulose, nylon, combinations thereof, or the like”, and it is noted that polypropylene and polyester are known in the art to be impervious.) and having a horizontal top edge and a vertical side edge (fig. 1 shows these edges), said panel (14a) being attached at its horizontal top edge to a first horizontal panel attaching piece (see modified fig. 1 below) for removable attachment to said hospital curtain and being attached at its vertical side edge to a first vertical panel attaching piece (see modified fig. 1 below) for removable attachment to said hospital curtain.


    PNG
    media_image1.png
    674
    1354
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 20060252326) in view of Serio (US PG Pub 20080283202) and Trapani (US Patent 9204749).
Regarding claim 1, Mishler teaches (figures 1-2) a sanitary curtain assembly (10) comprising: 
a sheet (12) having a first vertical edge and a second vertical edge, a top horizontal edge, and a horizontal width (see modified figure 1 below);
a header (16), having a top horizontal edge and a bottom horizontal edge, a first vertical side and a second vertical side (see modified fig. 1 below), and a horizontal width, and a first horizontal header attaching piece (see modified fig. 1 below), with the header (16) adapted to hang from a rod or track (22) installed on a ceiling of a hospital or medical treatment facility (shown in figure 2), 
a second horizontal header attaching piece, (see modified fig. 1 below) 
a first vertical sheet attaching piece (modified fig. 1) being attached to said first vertical edge of said sheet;
a second vertical sheet attaching piece (modified fig. 1) being attached to said second vertical edge of said sheet;
a first gripping panel (14a) constructed from medical grade impervious antimicrobial material (The specification teaches that polyester, vinyl, and polypropylene are suitable materials for the removable panels, thus those materials must be considered medical grade. Bands 14a and 14b are taught to be antimicrobial (paragraph 0020 lines 4-6). In paragraph 0021, Mishler teaches that “the main portion may be comprised of fabric including, but not limited to, polypropylene, polyethylene, polyurethane, polyester, cellulose, nylon, combinations thereof, or the like”, and it is noted that polypropylene and polyester are known in the art to be impervious.) having a horizontal top edge and a 
and a second gripping panel (14b) constructed from medical grade impervious antimicrobial material (see above regarding the first gripping panel) having a horizontal top edge and a vertical side edge (figure 1), said3Serial No.: 16/189,013Atty. Docket No.: CEN085.00401 second panel being attached at its horizontal top edge to a second horizontal panel attaching piece (see modified fig. 1 below) and being attached at its vertical side edge to a second vertical panel attaching piece (modified fig. 1);
whereby said first gripping panel (14a) is removably attached (paragraphs 0023 and 0032) by said first horizontal panel attaching piece (modified fig. 1) to said first horizontal header attaching piece (modified fig. 1) and by said first vertical panel attaching piece to said first vertical sheet attaching piece and said second gripping panel is removably attached (paragraphs 0023 and 0032) by said second horizontal panel attaching piece (modified fig. 1) to said second horizontal header attaching piece (modified fig. 1) and by said second vertical panel attaching piece to said second vertical sheet attaching pieces (modified fig. 1).
Mishler does not teach the sheet constructed from inherently flame retardant fabric, a first fabric piece adapted to hang from a rod or track installed on a ceiling of a hospital or medical treatment facility, and having a horizontal width greater than said horizontal width of said sheet (with length modification it should be taught in Trapani figure 4 callout number 28); a second fabric piece having a top horizontal edge, a bottom horizontal edge, and a horizontal width equal to said horizontal width of said sheet and being attached at said bottom horizontal edge to said top horizontal edge of said sheet; the header being made of open mesh, and having a horizontal width equal to said horizontal width of said first fabric piece, said header being attached at its top horizontal edge to said first fabric piece and being attached at its bottom horizontal edge in part to said top horizontal edge of second fabric piece 
Serio teaches (figure 1) a sheet (106a) constructed from inherently flame retardant fabric (paragraph 0042), and a header (101) made of open mesh (paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time to modify Mishler to incorporate the teachings of Serio by having the sheet be made of a flame retardant material, and the header made of upper mesh. This alteration provides the predictable and expected result of a safer curtain assembly that is able to withstand fire and protect a patient in an emergency situation, and mesh is known to be lighter.
Trapani teaches (figures 2-4) a first fabric piece (28) adapted to hang from a ceiling (the fabric piece hangs from a track (12). Mishler teaches a track hanging from a ceiling in paragraph 0033, lines 3-4) and having a horizontal width greater than said horizontal width of said sheet (when the modification of adding the fabric piece from Trapani to the Mishler reference is made, the fabric piece will have a width greater than the sheet, because the header is wider than the sheet (figure 1 of Mishler), and the first fabric piece will be adapted to hang from a rod or track installed on a ceiling of a hospital or medical treatment facility). Trapani also teaches a second fabric piece (the wide lower portion 16, column 1, lines 10-13) having a top horizontal edge (touches the mesh), a bottom horizontal edge, and a horizontal width equal to said horizontal width of said sheet (when Mishler is modified to include this fabric piece of Trapani, it is placed directly above the sheet, and only as wide as the sheet as shown in figure 4 of Trapani, not  over the panels 14a and 14b) and being attached at said bottom horizontal edge to a top horizontal edge of a sheet (44, figure 3 of Trapani). It would have been obvious to one of ordinary skill in 
Note that the combination of Mishler, after modified with Serio and Trapani now also inevitably  teaches a header (16) having a horizontal width equal to said horizontal width of said first fabric piece (Trapani teaches first fabric piece (28) in figure 4, and the modification has the fabric piece width equal to the header), the header being attached at its top horizontal edge to said first fabric piece (Trapani teaches this in figure 4) and being attached at its bottom horizontal edge in part to said top horizontal edge of second fabric piece (Trapani teaches this in figure 4, and the modification above incorporates this) such that said bottom horizontal edge of said header is not directly attached to said second fabric piece in equal horizontal parts thereof that end on its first vertical side and that endSerial No.: 16/189,013 Atty. Docket No.: CEN085.00401on its second vertical side (as taught in Mishler, the header is wider than the sheet. Thus with the above modifications, and the second fabric piece only being as wide as the sheet, equal bottom portions of the header on each side are not directly attached to the second fabric piece as claimed); and the first horizontal header attaching piece being attached to said bottom horizontal edge of said header (see modified fig. 1), and the second horizontal header attaching piece being attached to said bottom horizontal edge of said header (see modified fig. 1).
If not found inevitably taught by the modified Mishler, attention shall be drawn to the fact that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material of medical grade impervious material 

    PNG
    media_image1.png
    674
    1354
    media_image1.png
    Greyscale

Regarding claim 10, modified Mishler, Mishler teaches (figure 1) that the first vertical sheet attaching piece (on left, modified fig. 1) and said second vertical sheet attaching piece (on right, modified fig. 1) are each comprised of hook fastener straps and said first vertical panel attaching piece (on left, modified fig. 1) and said second vertical panel attaching piece (on right, modified fig. 1) are each comprised of loop fastener straps (paragraph 0023, it would be obvious to one of ordinary skill in the art to place the hook end or loop end of either piece).  
Regarding claim 11, modified Mishler, Mishler teaches (figure 1) that the first horizontal header attaching piece (on left, modified fig. 1) and said second horizontal header attaching piece (on right, modified fig. 1) are each comprised of hook fastener straps and said first horizontal panel attaching piece  (on left, modified fig. 1) and said second horizontal panel attaching piece (on right, modified fig. 1) are each comprised of loop fastener straps (paragraph 0032, it would be obvious to one of ordinary skill in the art to place the hook end or loop end of either piece).  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishler (US PG Pub 20060252326) in view of Serio (US PG Pub 20080283202) and Trapani (US Patent 9204749) as applied to claim 1 above, and further in view of Wade (US Patent 5191922).
Regarding claims 12-13, modified Mishler, Mishler teaches (figure 1) that the first horizontal header attaching piece (on left, modified fig. 1) and said second horizontal header attaching piece (on right, modified fig. 1) and said first horizontal panel attaching piece (on left, modified fig. 1) and said second horizontal panel attaching piece (on right, modified fig. 1) can comprise snap fasteners (paragraph 0032) which are known in the art to comprise interlocking disks that snap together connecting the surfaces. Modified Mishler does not teach the snaps being riveted on, nor the snaps constructed from a material selected from the group consisting of metal and plastic.
Wade teaches (figure 1) a curtain and valence assembly (10) that uses snaps that are machine stamped (riveted) and made of brass (30, column 6, lines 30-34) to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modified Mishler to incorporate the teachings of Wade by having the snaps be riveted and made of metal. This modification provides the predictable and expected results of the rivets being attached securely and made of a durable material, allowing them to have a longer lifespan.
Regarding claims 14-15, modified Mishler, Mishler teaches (figure 1) that the first vertical sheet attaching piece (on left, modified fig. 1) and the second vertical sheet attaching piece (on right, modified fig. 1) and the first vertical panel attaching piece (on left, modified fig. 1) and the second vertical panel attaching piece (on right, modified fig. 1) can comprise snap fasteners (paragraph 0023) which are known in the art to comprise interlocking disks that snap together connecting the surfaces. Modified Mishler does not teach the snaps being riveted on, nor the snaps constructed from a material selected from the group consisting of metal and plastic.

Regarding claim 16, modified Mishler does not teach the first vertical sheet attaching piece and said second vertical sheet attaching piece are each comprised of buttons and said first vertical panel attaching piece and said second vertical panel attaching piece are each comprised of buttonholes.  
Wade teaches (figure 1) a curtain and valence assembly (10) that uses a button (30, column 6, lines 35-38) as a means to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Mishler to incorporate the teachings of Wade, by having the attaching pieces incorporate buttons and button holes to connect, and would be obvious to one of ordinary skill in the art to place the button on either piece and the button hole on the opposite. This alteration provides the predictable and expected results of a cheap means of attaching that allows the user to quickly connect and disconnect the pieces. 
Regarding claim 17, modified Mishler does not teach the first horizontal header attaching piece and said second horizontal header attaching piece are each comprised of buttons and said first horizontal panel attaching piece and said second horizontal panel attaching piece are each comprised of buttonholes.
Wade teaches (figure 1) a curtain and valence assembly (10) that uses a button (30, column 6, lines 35-38) as a means to secure a cover (20). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Mishler to incorporate the teachings of Wade, by having the attaching pieces incorporate buttons and button holes to connect, and would be obvious to one of .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not appear to apply to the current rejection, but rather to an earlier correspondence. This is determined because the applicant states on page 7 lines 7-8 of their remarks “At the top of page 12 of the Final Office Action…”. The last correspondence was the Non-Final Rejection dated 07/26/2021. However, if the response is misunderstood, please refer to the rejection above where all the limitations as claimed are taught.
	The applicant’s arguments with respect to claim 18 have been considered but are not commensurate in scope with the rejection, and are not found persuasive. The applicant argues that the “removable gripping panel for use with a hospital curtain” is “not shown in Mishler, nor in Serio, nor in Trapani, nor in Wade, nor in any prior art relied upon”. The examiner directs attention to the claim 18 rejection above, where all the limitations as claimed are taught.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634